1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     VICENTE GARCIA,                                   )   Case No.: 1:20-cv-00014-SAB (PC)
9                                                      )
                      Plaintiff,                       )
10                                                     )   ORDER GRANTING PLAINTIFF’S
              v.                                           MOTION TO PROCEED IN FORMA
                                                       )   PAUPERIS
11                                                     )
     S. SWAIN, et.al.,
                                                       )   [ECF No. 2]
12                                                     )
                      Defendants.
13                                                     )
                                                       )
14                                                     )
                                                       )
15                                                     )
16            Plaintiff Vicente Garcia is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
17   1983, filed on January 6, 2020. On this same date, Plaintiff filed an application to proceed in forma
18   pauperis pursuant to 28 U.S.C. § 1915. Plaintiff’s application demonstrates entitlement to proceed
19   without prepayment of fees. Notwithstanding this order, the Court does not direct that service be
20   undertaken until the Court screens the complaint in due course and issues its screening order.
21            Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.
22
23   IT IS SO ORDERED.
24
     Dated:        January 7, 2020
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
